                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

Tyrone Prince,                           )           C/A No. 5:19-cv-1750-SAL-KDW
                                         )
                              Plaintiff, )
                                         )
v.                                       )           OPINION & ORDER
                                         )
Nurse Jeter; Lt. Sweat; Lt. James;       )
Sherriff Anthony Dennis; Dr. Felicia     )
Hayward; Lieutenant Martin; and          )
Captain Blanding,                        )
                                         )
________________________ Defendants. _ )

       This matter is before the Court on Plaintiff’s Motion for Preliminary Injunction, ECF No.

56, filed on September 5, 2019, and Plaintiff’s Motion for Default Judgment, ECF No. 78, filed

October 11, 2019. The Magistrate Judge issued a Report and Recommendation (“Report”) as to

each of the motions, ECF Nos. 93, 96, in accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02 (D.S.C.). The Magistrate Judge recommends that both motions be denied. Id. As to

Plaintiff’s Motion for Preliminary Injunction, the Magistrate Judge is of the opinion that Plaintiff

failed to put forth enough information to determine if the elements for a preliminary injunction are

satisfied. Regarding Plaintiff’s Motion for Default Judgment, the Magistrate Judge found that the

relief sought was unavailable under Fed. R. Civ. P. 55(a) where, as here, Defendants adequately

and timely responded to Plaintiff’s Amended Complaint. No party objected to either Report, and

the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

                                                 1
to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

       After a thorough review of both Reports, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Reports, and

incorporates the Reports by reference herein. Accordingly, Plaintiff’s Motion for Preliminary

Injunction, ECF No. 56, and Plaintiff’s Motion for Default Judgment, ECF No. 78, are hereby

DENIED.

       IT IS SO ORDERED.

                                                               /s/ Sherri A. Lydon
                                                               United States District Judge
January 21, 2020
Florence, South Carolina




                                                   2
